DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim of priority under 35 U.S.C. §120 for the present application as a
Continuing application of US 16/159,869, filed Oct. 15, 2018 (now issued on August 13,
2019 as USPN 11,078,393 B2) is hereby acknowledged. 
However, Examiner notes that this claim of priority is improper (it can be a continuation-in-part) because there is insufficient written description support in the parent application for the phrase “wherein the surface modification of said high density particles include one or more inorganic non-metallic coatings.” 
Consequently, the effective filing date of this application is its filing date, which is April 14, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claim 42, and dependent claims 43-60 that depend therefrom, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Present independent claim 42 recites “wherein the surface modification of said high density particles include one or more inorganic non-metallic coatings.”  There is insufficient written description support in Applicant’s specification for this limitation recited in the present claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42-44, 46-49, 51, 56 and 58-60 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhang (US 2018/0155602 A1 to Zhang et al., published June 7, 2018) in view of Drake (US 2016/0137904 A1 to Drake et al., published May 19, 2016)
iron oxide, titanium oxide, zirconium oxide or tungsten oxide ([0017]) and the base fluid can be a salt/brine, such as seawater, calcium chloride and/or calcium bromide ([0022]; [0037]; [0042]; Examples), where the plurality of colloidal particles/nanoparticles are suspended (and do not settle) in the aqueous brine fluid and are present in an amount effective to increasing the brine density (high density brine), wherein the density of the fluid is proportional to the quantity of nanoparticles and can range up to 15.3 pounds per gallon (preferably, 14.5 pounds per gallon), wherein the viscosity of the fluid can range from 5 to 150 cP,  and wherein the fluid can further contain PVP (dispersant) ([0010]; [0011]; [0014]; [0015]; [0016]); [0021] to [0023]; [0025]).  The nanoparticles can be coated with a hydrous oxide (such as alumina) or silane coating (non-metallic) provided thereon, or optionally in combination with an overlay coat reacted upon the base coating ([0016]).
Zhang discloses the nanoparticles having a particles size of less than 1 micron wherein the nanoparticles can be coated to improve dispersibility with, for example, a silane coating (dispersant) ([0011]; [0016]).  The nanoparticles act as densification agents that increase the density of the fluid into which they are dispersed or suspended and can have an effect of increasing the density of the wellbore fluid by at least 0.2 pounds per gallon pounds/gal without substantially increasing the plastic viscosity (PV) of the fluid and/or without substantial solid sagging (settling) ([0011]).  The fluid composition can contain a viscosifier, such as polyacrylamide or acrylamide copolymer (‘dispersant’) ([0030]).  In the examples, the colloidal silica has an average particle diameter of 50 nanometers ([0037]; Examples), the density of the brine can vary from 11 to 18 pounds per gallon ([0028]); the amount of nanoparticles/colloidal particles can range from 5 to 50 percent by weight ([0017] and the brines (to which the nanoparticles are added) may be formulated with a salt density typically in a range from about 8.5 to 15.1 pounds per gallon depending on the particular use and specific conditions ([0022]). 
Thus, the instant claims are anticipated by Zhang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 50, 51, 54 and 55 are rejected under 35 U.S.C. 103 as unpatentable over Zhang, as discussed supra, in view of Drake (US 2016/0137904 A1 to Drake et al., published May 19, 2016).
Zhang was discussed above.  Zhang does not disclose its silane coating containing a siloxane such as polydimethylsiloxane or the metal oxide particulate compound as cerium dioxide.
However, Drake teaches a wellbore treatment fluids for use in completion fluids, wherein the fluid composition contains proppant for use in fractured/gravel packing, wherein a water resistant coating can be formed by contacting the sand (silica dioxide) with an organofunctional alkoxysilane to develop a hydrophobic surface, wherein the organofunctional alkoxysilanes can be an alkyl or aryl silanes, triethoxy ((CH3CH2O)3SiR) or a trimethoxy ((CH3O)3SiR) where R can be amine) ([0038]; ([0040] to [0046]).  The proppant particles can be cerium dioxide or silicon dioxide (silica) particulates having high compressive strength, wherein the particulates can be coated with one or more layers, wherein one coating can be a silane compound as a scale inhibitor or adhesion agent, and, further, wherein the silane coating can be polydimethylsiloxane to reduce friction on fluid flow ([0047]; [0061]; [0188]; [0258]; [0274]; [0275]; [0284]).  Drake further teaches adding dispersants to a fluid for aiding suspension, wherein suitable dispersants include polyacrylates, polymethylmethacrylate, polyalkoxylates, fatty acid amides/ethoxylates, fatty esters of polyhydric acid, and ethercarboxylic acid (can be considered a “polyoxyethylene derivative”) ([0051]; [0154]; [0172]; [0176]).
Therefore, it would have been obvious to one skilled in the art at the time of the claimed invention to select/include cerium oxide particulates as the nanoparticles, polydimethylsiloxane as the silane coating compound and/or include specific dispersants, such as an ethercarboxylic acid or fatty ester derivative, in Zhang’s silane coated nanoparticles/high-density brine treatment fluid.  It would have been obvious to do so (and/or to add a second silane coating to the nanoparticles/second dispersant) to attain a resultant nanoparticle composition that has reduced friction loss and enhanced scale inhibiting properties together with increased compressive strength, in accordance with the teachings in Drake.
Although Zhang (and Drake) may not expressly teach all the densities and viscosities recited in the present claims, Applicant has not shown the criticality of these ratios/densities to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Zhang and Drake.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



February 26, 2022